MEMORANDUM **
Linda Reszetylo appeals pro se the judgment after jury trial in favor of Mor*188gan Stanley Dean Witter in her employment action alleging she was retaliated against for complaining about discrimination. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the formulation of jury instructions. See Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1029 (9th Cir.2003). We affirm.
Reszetylo contends that the district court erred by instructing the jury that the court had already determined that the defendant did not discriminate against Reszetylo because of her sex. This contention fails because at trial her counsel did not object-and in fact stipulated-to the language of the instructions about which she now complains. See Fed.R.Civ.P. 51; Zhang, 339 F.3d at 1030 (appellant waived any argument about jury instructions that was not made before the district court).
We decline to address issues raised for the first time in Reszetylo’s reply brief. See Sanchez v. City of Santa Ana, 915 F.2d 424, 430 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *188courts of this circuit except as provided by Ninth Circuit Rule 36-3.